UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-8026



TONY ORLANDO PRICE,

                                             Petitioner - Appellant,

          versus


GENE   JOHNSON,    Virginia     Department    of
Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-224-7)


Submitted:   February 7, 2007           Decided:    February 23, 2007


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John J. Korzen, Rebecca L. Kinlein, Erik A. Lindahl, WAKE FOREST
UNIVERSITY, Winston-Salem, North Carolina, for Appellant. Kathleen
Beatty Martin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tony Orlando Price appeals from the district court’s

denial of his 28 U.S.C. § 2254 (2000) petition.             He pled guilty to

malicious wounding by stabbing and by throwing a caustic substance.

We previously granted a certificate of appealability on the issue

of whether Price’s plea was knowing and voluntary and appointed

counsel to represent Price.          After formal briefing by the parties,

we affirm the district court’s order as to that issue.1

           Price argues that because his guilty plea hearing was

“fraught with confusion” concerning whether he intended to enter an

Alford2 plea or traditional guilty plea, his guilty plea was not

knowing and voluntary.        Price has no constitutional right to plead

guilty,   or   to   require    the    court   to   accept   an   Alford   plea.

Santobello v. New York, 404 U.S. 257, 262 (1971); Alford, 400 U.S.

at 38 n.11.     We find any error in accepting Price’s plea as a

traditional guilty plea versus an Alford plea was harmless error.

Even if Price’s guilty plea were involuntary because he intended to

enter an Alford plea, the error would not affect his substantial

rights. See Perry v. Commonwealth, 533 S.E.2d 651, 652-53 (Va. Ct.

App. 2000) (holding that Alford pleas are treated the same as a

guilty plea and thus “by freely and intelligently entering an



     1
      We deny a certificate of appealability and dismiss the appeal
as to Price’s other claims.
     2
      North Carolina v. Alford, 400 U.S. 25 (1970).

                                      - 2 -
Alford plea,” Perry “waived his right to appeal the issue of

whether the evidence was sufficient to prove beyond a reasonable

doubt that he was guilty of that charge.”).

           Price, as the Commonwealth contends, has not argued that

he intended to plead not guilty, rather that he intended to enter

an Alford plea instead of a traditional guilty plea.          Price argues

on appeal that there was insufficient evidence to sustain his

conviction.   Under Perry, regardless of whether Price entered an

Alford plea or traditional guilty plea, he waived his right to

challenge the sufficiency of the evidence.           Therefore, even if

Price’s   traditional   guilty   plea    were   involuntary    because   he

intended to enter an Alford plea, the error would be harmless.

           We therefore affirm the district court’s order denying

relief on Price’s § 2254 petition.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                 - 3 -